ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 4/13/22 has been entered. Claims 2-4, 6-7, 15, 27-46, 49-50, 53, 55-58, and 60 are now canceled. Claims 1, 5, 8-14, 16-26, 47-48, 51-52, 54, and 59 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 102


The rejection of claim 59 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/1599595 (October, 2014), hereafter referred to as MacDonald et al., is withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112

The rejection of claims 1-26, 47-48, 51-52, and 54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in view of applicant’s amendments to the claims and arguments. The claims as amended are now commensurate in scope with the enabled subject matter. 


Examiner’s amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaochun Zhu on 5/17/22. 

The application has been amended as follows: 

1. In claim 9, line 2, the phrase “endogenous rodent” is replaced by  - - human - - . 

Following entry of this examiner’s amendment, claims 1, 5, 8-14, 16-26, 47-48, 51-52, 54, and 59 are considered free of the prior art of record and allowed. 


Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633